Title: To James Madison from George Henry Rose, 14 January 1808
From: Rose, George Henry
To: Madison, James



Sir,
Washington January 14th. 1808

His Britannic Majesty having been pleased to charge me with a Special Mission to The United States of America, I have the honor to notify to you my Arrival, in the Execution of His Majesty’s Commands, and that I am desirous of obtaining an Audience of The President of The United States, for the purpose of delivering to Him His Majesty’s Letter; To Facilitate the accomplishment of it, I beg leave to request your good Offices.  I have the honor to be with the highest Consideration, Sir, Your most obedient, and most humble Servant

G H Rose

